2. Third countries whose nationals must be in possession of visas when crossing the external borders of Member States (
rapporteur. - Mr President, we have a very important vote ahead of us and I would kindly ask colleagues to lend strong support to granting a visa-free regime to Bosnia and Herzegovina and Albania. Those countries deserve it.
I would like to welcome the Foreign Minister of Bosnia and Herzegovina, Mr Sven Alkalaj, and the President of the Albanian Parliament, Jozefina Topalli. It is they who will deliver the positive news from our institution.
(Applause)